In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-237V
                                          UNPUBLISHED


                                                                Chief Special Master Corcoran
    ARI KLINE,
                                                                Filed: September 24, 2020
                         Petitioner,
    v.                                                          Petitioner’s Motion for a Decision
                                                                Dismissing his Petition; Shoulder
    SECRETARY OF HEALTH AND                                     Injury Related to Vaccine
    HUMAN SERVICES,                                             Administration (SIRVA); Influneza
                                                                (Flu) Vaccination; Insufficient Proof
                         Respondent.                            of Causation; Special Processing
                                                                Unite (SPU)



Leigh Rosser, Muller Brazil, LLP, Dresher, PA, for petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for respondent.

                                 DECISION DISMISSING PETITION 1

       On March 3, 2020, Ari Kline filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a left shoulder injury after receiving an influneza
vaccination on October 10, 2018. Petition at 1.

      On September 18, 2020, Petitioner moved for a decision dismissing his Petition.
ECF No. 17. Petitioner states in his motion that to establish a shoulder injury related to
vaccine administration (“SIRVA”), he “must demonstrate, inter alia, that no other history

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
of pain, inflammation or dysfunction of the affected shoulder prior to intramuscular vaccine
administration would explain the alleged signs, symptoms, examination findings, and/or
diagnostic studies occurring after vaccine injection.” Id. However, Petitioner explains that
on April 24, 2020, “Petitioner obtained and filed medical records which contained
references to a previous injury to Petitioner’s left shoulder in April of 2018, approximately
6 months pre-vaccination.” Id. Accordingly, Petitioner indicates in his motion that “[i]n
these circumstances, to proceed further would be unreasonable and would waste the
resources of the Court, the Respondent, and the Vaccine Program.”

       Additionally, Petitioner indicates in his motion that he “understands that a decision
by the Chief Special Master dismissing his petition will result in a judgment against him.
Petitioner has been advised that such a judgment will end all of his rights in the vaccine
program.” Id. at 2. The motion further states that Respondent “reserves the right to
oppose, if appropriate, his application for cost.” Id. Respondent has also indicated that he
does not oppose this motion. Informal Communication dated September 22, 2020.

       To receive compensation under the Program, Petitioner must prove either 1) that
he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or 2) that he suffered an injury that was actually
caused by a vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the record,
however, does not disclose that Petitioner suffered a “Table Injury.” Further, the record
does not contain a medical expert’s opinion or any other persuasive evidence indicating
that Petitioner’s alleged injury was vaccine-caused.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the medical
records or by a medical opinion. Section 13(a)(1). In this case, the record does not contain
medical records or a medical opinion sufficient to demonstrate that the vaccinee was
injured by a vaccine. For these reasons, in accordance with Section 12(d)(3)(A),
petitioner’s claim for compensation is denied and this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly. 3



IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.